DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 are pending in this Office Action.
	Claim 21 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 18, claim limitations “one or more user interfaces for,” and “a communication interface for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzer et al. (US 2012/0144416).
Regarding claim 1, Wetzer discloses a method for providing secondary syndicated content on a client device, wherein the secondary syndicated content is associated to Primary Source Content (Paragraph 10 illustrates a method and system for facilitating presentation of information to users and enable enhanced user interaction with various types of information, wherein the multiple types of content may be presented together in a synchronized fashion and/or otherwise combined to enhance user information with such information), the method comprising:
	discovering the primary source content on the client device (Paragraph 173 illustrates launching a television channel on a user device such as a television);
	recognizing a content identifier associated to the primary source content (Paragraphs 174-176 illustrate that the information displayed in an ad window, the ad content associated with the content displayed on the television, may be determined based on an ad programming signal, that includes an identification of the ad content that should be displayed in the window, received by the user device such as through the use of PID application);
	subscribing to a communication channel associated with the primary source content based on the content identifier (Paragraphs 176 and 182 illustrate that the user may interact with the ad associated with the content and  subscribe for access to gifts, rewards, a magazine, e-mail list, etc.);
	recognizing at least one temporal cue associated with the primary source content, wherein the at least one temporal cue corresponds to a temporal segment of the primary source content (Paragraph 190 illustrates querying metadata associated with the television content associated with the time at which a commercial content is playing on the television); and
	providing secondary syndicated content to the client device as a function of the temporal cue, such that the secondary syndicated content is synchronized to a temporal segment of the primary source content (Paragraph 190 illustrates providing content, based on the metadata 
	Regarding claim 2, Wetzer discloses wherein the primary source content comprises one or more of: broadcast media, digital online on-demand media, digital signage, a podcast, music, an audiobook, downloaded offline digital media or online streaming media (Paragraphs 168 and 174 illustrate receiving broadcast media such as television channel content).
	Regarding claim 3, Wetzer discloses wherein the secondary syndicated content comprises any one or more of: prediction forms, polls, statistics, ratings, reviews, news, trivia, social media data, biographies, scheduled events, video clips, audio tracks, product placement, advertisements and interactive ads (Paragraph 210 illustrates that a user may receive poll/survey questions associated with the media program being viewed; paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television; paragraph 218 illustrates that the user may click a share button to share information relating to the media program via one or more social networks).
	Regarding claim 4, Wetzer discloses wherein the primary source content is rendered on the client device (Paragraphs 173 and 174 illustrate that the user may view the main content on the television and view the content associated with the main content on the tablet device).
	Regarding claim 5, Wetzer discloses wherein the primary source content is rendered by an external device and is discoverable by the client device (Paragraphs 173 and 174 illustrate that the user may view the main content on the television and view the content associated with the main content on the tablet device).
Regarding claim 7, Wetzer discloses wherein the content identifier is one of: a universal resource locator (URL), a uniform resource identifier (URI), an RSS feed, a database reference, a directory reference, an audio watermark or an audio fingerprint (Paragraphs 251-253 illustrate that the user may access the content through a certain channel grid and/or channel application retrieved and launched in the web browser, wherein the user may select a certain channel for which to interact with (i.e., database reference or directory reference)).
	Regarding claim 8, Wetzer discloses wherein the temporal cue is one or more of: a timecode, a date-time stamp or a time-offset (Paragraph 179 illustrates that the ad content may be presented based on a time context such as a current time and/or date).
	Regarding claim 9, Wetzer discloses wherein the communication channel is maintained on a communication network through a WebSocket connection (Paragraphs 238, 243, and 244 illustrate the use of WebSocket protocol associated with the implementation of the communication structure).
	Regarding claims 10 and 20, Wetzer discloses wherein the communication channel implements a publish-subscribe messaging pattern (Paragraph 254 illustrates the use of a publish/subscribe mechanism for communicating between the devices).
	Regarding claim 11, Wetzer discloses wherein the secondary syndicated content is provided via the communication channel (Paragraphs 251-253 illustrate that the content is provided via the web browser through the internet).
	Regarding claim 12, Wetzer discloses wherein the secondary syndicated content is provided in near real-time to the client device upon recognition of the temporal cue (Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content 
	Regarding claim 13, Wetzer discloses the method further comprising subscribing to an ancillary response channel (Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 14, Wetzer discloses the method further comprising identifying the client device and monitoring real-time user responses and engagement with the secondary syndicated content (Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 15, Wetzer discloses the method further comprising subscribing to an ancillary analytics channel (Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
	Regarding claim 16, Wetzer discloses the method further comprising identifying the client device and monitoring real-time user and device analytics (Paragraphs 221-226 illustrate that the users may be requested to provide feedback with regard to the content in real-time or near real-time; paragraph 227 illustrates that due to the integrated nature of the system, the PID application knows what users are consuming, what content and at what time).
Regarding claim 18, Wetzer discloses a device for providing secondary syndicated content associated to Primary Source Content (Paragraph 10 illustrates a method and system for facilitating presentation of information to users and enable enhanced user interaction with various types of information, wherein the multiple types of content may be presented together in a synchronized fashion and/or otherwise combined to enhance user information with such information), the device comprising:
	one or more user interfaces for receiving user inputs and providing outputs to the user (Paragraphs 173 and 174 illustrate a television device for outputting content to the user and a tablet that may be configured to receive user inputs);
	a communication interface for receiving and transmitting data over a communication network (Paragraphs 251-253 illustrate that the content is provided via the web browser through the internet);
	a memory (Paragraph 174 illustrates a memory); and
	a processor operatively coupled to the memory, the one or more user interfaces, and the communication interface (Paragraph 60 illustrates one or more processors), the processor being configured for:
	discovering primary source content rendered by an external device or from within the device itself (Paragraph 173 illustrates launching a television channel on a user device such as a television);
	recognizing a content identifier and temporal cue associated to the primary source content (Paragraphs 174-176 illustrate that the information displayed in an ad window, the ad content associated with the content displayed on the television, may be determined based on an ad programming signal, that includes an identification of the ad content that should be displayed in 
	subscribing to a communication channel associated with the content identifier (Paragraphs 176 and 182 illustrate that the user may interact with the ad associated with the content and  subscribe for access to gifts, rewards, a magazine, e-mail list, etc.); and
	displaying secondary syndicated content on the one or more user interfaces as a function of the temporal cue, such that the secondary syndicated content is synchronized to a current temporal segment of the primary source content corresponding to the temporal cue (Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television).
	Regarding claim 19, Wetzer discloses wherein the communication channel is maintained on the communication network through a WebSocket associated with the content identifier of the Primary Source Content (Paragraphs 238, 243, and 244 illustrate the use of WebSocket protocol associated with the implementation of the communication structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al. (US 2012/0144416) in view of Jeong et al. (US 2018/0261212).
	Regarding claim 6, Wetzer discloses wherein the Primary Source Content is discovered by an automatic content recognition (ACR) technique.
	Jeong discloses wherein the Primary Source Content is discovered by an automatic content recognition (ACR) technique (Paragraph 3 illustrates the use of automatic content recognition (ACR) for recognizing content and providing related interactive services).
	It would have been obvious before the effective filing date of the claimed invention to modify Wetzer to include wherein the Primary Source Content is discovered by an automatic content recognition (ACR) technique as disclosed in Jeong because it would have been a common method to use ACR techniques for recognizing content in order to provide interactive content associated with the recognized content.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzer et al. (US 2012/0144416), in view of Tse et al. (US 2011/0103763), in further view of Jimenez et al. (US 10,250,938).
Regarding claim 17, Wetzer discloses a method for providing secondary syndicated content associated to primary content on a client device (Paragraph 10 illustrates a method and system for facilitating presentation of information to users and enable enhanced user interaction with various types of information, wherein the multiple types of content may be presented together in a synchronized fashion and/or otherwise combined to enhance user information with such information), the method comprising:
	subscribing the client device to the communication channel associated with the Primary Source Content based on the content identifier (Paragraphs 176 and 182 illustrate that the user may subscribe for access to gifts, rewards, a magazine, e-mail list, etc.); and
	transmitting the Secondary Syndicated Content to the client device over the communication channel as a function of the temporal cue, such that the Secondary Syndicated Content is synchronized to a current temporal segment of the Primary Source Content being delivered on the client device (Paragraph 190 illustrates providing content, based on the metadata associated with the commercial content playing on the television, such that the content plays concurrently with the commercial content played on the television).
	Wetzer fails to disclose receiving pre-scheduled interactive content comprising secondary syndicated content associated to primary source content; storing the interactive content in a database; receiving from a client device a request to subscribe to a communication channel associated with the primary source content being received on the client device, the request specifying a content identifier and temporal cue associated to the Primary Source Content; matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary content from the database.

	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Tse to Wetzer to disclose receiving pre-scheduled interactive content comprising secondary syndicated content associated to primary source content; and storing the interactive content in a database because it would have been common to pre-store, or cache, supplemental/interactive content in order to reduce the access time for retrieving the content.
	Wetzer as modified by Tse fails to disclose receiving from a client device a request to subscribe to a communication channel associated with the primary source content being received on the client device, the request specifying a content identifier and temporal cue associated to the Primary Source Content; matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary content from the database.
	Jimenez discloses receiving from a client device a request to subscribe to a communication channel associated with the primary source content being received on the client device, the request specifying a content identifier and temporal cue associated to the Primary Source Content (Abstract discloses sending a request for supplemental content, wherein the request identifies the supplemental content and information identifying the upcoming time period for  which to present the supplemental content associated with the media stream); matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jimenez to Wetzer in view of Tse to disclose receiving from a client device a request to subscribe to a communication channel associated with the primary source content being received on the client device, the request specifying a content identifier and temporal cue associated to the Primary Source Content; matching the request to a Secondary Syndicated Content associated with the Primary Source Content; and retrieving the secondary content from the database because it would have been necessary to retrieve the supplemental content through some identifying means, such as providing identifying information in a request and identifying the supplemental content based on the received request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425